Citation Nr: 0528644	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-33 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a heart condition, 
including as secondary to bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant served in the Army National Guard from November 
1955 to May 1957.  He had one documented period of active 
duty for training (ACDUTRA) from August 18, 1956, to 
September 1, 1956.   

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board remanded the case to the RO in May 2005 to schedule 
a Travel Board hearing.  The appellant subsequently requested 
a video conference hearing. 

In July 2005, a video conference hearing was held before the 
undersigned Veteran's Law Judge (VLJ) making this decision, 
sitting in Washington, D.C., and the appellant sitting at the 
RO.  In addition a personal hearing was held at the RO in 
June 2004.  Transcripts of both hearings are in the claims 
file.


FINDINGS OF FACT

1.  Bronchial asthma clearly and unmistakably preexisted 
service in an active duty for training capacity.  

2.  There is no evidence that the preexisting asthma was 
permanently worsened during active duty for training.

3. There is no competent medial evidence linking the 
appellant's current heart disorder with military service. 

 
CONCLUSIONS OF LAW

1.  The preexisting bronchial asthma was not aggravated 
during active duty training.  38 U.S.C.A. §§ 101(24) 1131, 
1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.159, 
3.303, 3.304, 3.306 (2004).

2.  A heart disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in letters dated 
August 2001 and June 2004, and statement of the case (SOC) 
dated September 2003 fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the appellant to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background.  In the November 1955 National Guard 
enlistment examination, report of medical history, the 
appellant checked off that he had no history of asthma.  
Subsequently, an NGB 65, Certificate of Disability for 
Discharge, dated in August 1956, notes that the appellant was 
unfit for military duty as a result of bronchial asthma.  The 
examiner noted this condition existed prior to service and 
was not aggravated by service.  The examiner further noted 
the asthma had its onset in infancy.

In July 2000, the appellant filed a claim for service 
connection for asthma and an erratic heartbeat.  In an August 
2000 letter, the appellant stated that he entered service in 
November 1955 and developed asthma during basic training.  He 
received treatment for a few days, and was medically 
discharged from the National Guard about 60 days later.  

Letters dated July and November 2000 from A.J. Erickson, 
M.D., note that he first saw the appellant in July 1973.  He 
reported the appellant stated that he first suffered from 
asthma while in service at Camp Drum.  Dr. Erickson opined 
that asthma contributed to developing tachycardia and a 
cerebral embolism.  

At an August 2001 VA examination, the examiner diagnosed 
asthma and coronary artery disease.  A nexus opinion was not 
offered for either disorder.    

By rating acting dated in November 2002 service connection 
was denied for asthma and for a heart condition.    

At a June 2004 personal hearing and at a July 2005 video 
conference hearing, the appellant offered similar testimony.  
He testified that he did not have asthma prior to service.  
His enlistment examination was normal.  He went for two weeks 
of annual training and was taken to sick bay with breathing 
difficulty.  He was treated and found unfit for service.  He 
has been treated for asthma since.  He has received his 
asthma treatment for the last 5 years from VA.  Prior to that 
he was treated by Dr. Erickson (now deceased), in New Jersey 
for about ten years.  

The undersigned asked about the claimed heart disorder.  The 
appellant testified that he believed his heart was damaged 
during service because his heart raced when he had his asthma 
attack.  He was currently diagnosed with arrythmia.  He noted 
at his June 2004 RO hearing that Dr. Erickson told him his 
tachycardia might be caused by his asthma.  He further 
believed that VA had all his available treatment records from 
his private providers.  He noted that his private physicians 
have been dead a long time.

The file contains treatment records from VA.  There are 
numerous copies of the service medical records and letters 
from Dr. Erickson.  Other than Dr. Erickson's letter 
reporting that the appellant told him his asthma began in 
service, there are no medical nexus opinions regarding the 
origin of the bronchial asthma.  The Board notes, however, 
that there is no evidence that Dr. Erickson found that the 
appellant's asthma began in-service based on any evidence 
other than the appellant's own statement.  Hence, any 
suggestion by Dr. Erickson that a nexus exists between 
service and asthma is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care 
professional.)

Interestingly, the file also includes an April 1957 letter 
from Irving D. Rosenberg, M.D.   The letter notes that the 
appellant had been under his care for 31/2 years for bronchial 
asthma.  This clearly predates his two weeks of annual 
training in August 1956 by almost three years.  The file also 
includes a second letter dated in April 1957 from the 
appellant's mother to the National Guard physician who 
examined him in August 1956 at Camp Drum.  She requested a 
statement from him about the treatment given her son at Camp 
Drum.  She noted that, "I have had him under medical care 
for asthma since infancy."

Criteria.  Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 (2004).  

Active military, naval, or air service includes any period of 
active duty training (ACDUTRA) or inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
by members of the National Guard of any state, while 
INACDUTRA means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state 38 
U.S.C.A. § 101(22), (23); 38 C.F.R. § 3.6(c)(1), 3.6(d).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  A disorder may be service connected if the evidence 
of record reveals that the appellant currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet.App. 488, 494-97 (1997).  Evidence that relates the 
current disorder to service must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of service- 
connected disability.  38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

The Board must then determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis.  

I.  Bronchial asthma.  The appellant seeks service connection 
for asthma.  Review of service medical records confirms that 
the appellant was diagnosed with bronchial asthma which 
existed prior to service and was not aggravated therein.  

While the appellant denied a history of asthma at enlistment, 
the April 1957 letters from Dr. Rosenberg and from his mother 
clearly reveal that his asthma was diagnosed and treated long 
before his period of service.  Thus, the claim of service 
connection depends upon whether competent evidence can be 
produced supporting the allegation that his pre-existing 
asthma was permanently aggravated while on active duty for 
training.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  In the instant case, on the basis of all the 
evidence of record, the Board must conclude that the 
preponderance of that evidence is against a finding that the 
appellant's asthma increased in severity during service.  
Essentially, the competent evidence of record stands directly 
against the claim.

Based upon the evidence of record, the Board finds there is 
no probative evidence demonstrating that the appellant 
suffered any aggravation, or additional injury, or disease 
during active duty for training.  The most persuasive 
evidence of record demonstrates that his current asthma is 
not etiologically related to service.  The pertinent evidence 
reveals that while the appellant claimed that he did not 
suffer from asthma at the time he joined the National Guard, 
the evidence suggests otherwise.  His physician's and his 
mother's letters clearly refute his claim that he did not 
suffer from asthma prior to service, and there is no 
competent evidence that asthma was aggravated while 
performing active duty for training.  Of course, service 
connection may not be granted for a disease aggravated while 
on inactive duty for training.  

The Board finds the appellant's own statements to be of 
little probative value.  He is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis. Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bronchial asthma. 
38 U.S.C.A. § 5107(b).

The benefit sought on appeal is denied.

II.  A heart disorder secondary to bronchial asthma.  The 
evidence of record does not show that the appellant had a 
heart disorder during his brief period of active duty for 
training, or that a heart disorder was directly associated 
with his military service.  The appellant asserts in essence, 
that his tachycardia is a result of and is secondary to his 
bronchial asthma.

As noted above, service connection cannot be established for 
bronchial asthma based upon the evidence of record.  The 
appellant is not service connected for any other disability.  
In a case such as this one, where the regulation and not the 
evidence is dispositive, the claim must be terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
There is no basis to grant secondary service connection for 
the claimed disorder.


ORDER

Entitlement to service connection for bronchial asthma is 
denied.

Entitlement to service connection for a heart disorder as 
secondary to bronchial asthma is denied.


	                        
____________________________________________
	DEREK R. BROWN	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


